Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-20 are cancelled.
Claims 21-33 are new.
Claim 28 is objected to because of the following informalities:  the claim listing has 2 claims demarcated as “28. (new).”  Appropriate correction is required and a new claim listing is required.  Due to the confusion, the claim 28 will not be considered.
Claims 1, 21-27, and 29-33, filed June 15, 2022, are examined on the merits.
On page 6, Applicant argues claim 1 has been amended to include relevant limitations from allowed claim 1 of U.S. Patent No. 10,592,480 to which the Present Application claims priority.  Accordingly, Applicant respectfully submits that claim 1, independent claims 27, and claims dependent thereon are allowable for at least the same reasons as U.S. Patent No. 10,592,480.
Applicant’s argument is acknowledged.
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10592480 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claims are directed to a method for determining a relatedness of content items to categories and a non-transitory machine readable medium storing a program which when executed by a set of processing units determines a relatedness of content items to categories, while, the pending claims are directed to a method and a system for implementing the same steps are the allowed claims.
16788149
U.S. Patent No. US 10592480 B1
1. A system comprising: 
a processor; and a memory storing code stored therein for determining a relatedness of content items to categories, wherein when executed the code causes the processor to perform operations the method comprising:
pre-processing content to obtain information in the content, classify the content as pertaining to one or more categories based on the information, and organizing the content in terms of relevancy to categories; 
identifying a particular content item of the pre-processed content, a relevancy score associated with the particular content item, and a set of categories to which the particular content item is classified as related; based on probability values in a set of glossaries associated with the set of  categories, calculating, at a computer, a set of affinity scores that each represents a degree of relevancy between the particular content item and a category in the set of categories, wherein each glossary associated with a particular category in the set of categories comprises a set of words and a corresponding set of glossary word scores that represent the probability values that a given content items are related to the particular category when the content items contain the word associated with the glossary word score; and modifying the relevancy score associated with the particular content item based on the calculated set of affinity scores.
1. A method for determining a relatedness of content items to categories, the method comprising: 



pre-processing content to obtain information in the content, classify the content as pertaining to one or more categories based on the information, and organizing the content in terms of relevancy to categories; 
identifying a particular content item of the pre-processed content, a relevancy score associated with the particular content item, and a set of categories to which the particular content item is classified as related; based on probability values in a set of glossaries associated with the set of categories, calculating, at a computer, a set of affinity scores that each represents a degree of relevancy between the particular content item and a category in the set of categories, wherein each glossary associated with a particular category in the set of categories comprises a set of words and a corresponding set of glossary word scores that represent the probability values that a given content items are related to the particular category when the content items contain the word associated with the glossary word score; and modifying the relevancy score associated with the particular content item based on the calculated set of affinity scores.
21.  The system of claim 1, wherein modifying the relevancy score associated with the particular content item comprises calculating a weighted sum of the set of affinity scores based on degrees to which the set of categories is classified as related to the particular content item. 
2. The method of claim 1, wherein modifying the relevancy score associated with the particular content item comprises calculating a weighted sum of the set of affinity scores based on degrees to which the set of categories is classified as related to the particular content item.
22. The system of claim 1, wherein modifying the relevancy score associated 2 with the particular content item comprises normalizing the relevancy score associated with the particular content item and the set of affinity scores.
3. The method of claim 1, wherein modifying the relevancy score associated with the particular content item comprises normalizing the relevancy score associated with the particular content item and the set of affinity scores.
23.  The system of claim 1, wherein the set of categories is a set of industries.
4. The method of claim 1, wherein the set of categories is a set of industries.
24.  The system of claim 1, wherein the particular content item comprises a 2 word that is identified as an entity.
5. The method of claim 1, wherein the particular content item comprises a word that is identified as an entity.
25. The system of claim 1, wherein the set of categories to which the particular content item is classified as related is based on a business web graph comprising a node that represents the entity and a set of nodes that represents the set of categories.
6. The method of claim 1, wherein the set of categories to which the particular content item is classified as related is based on a business web graph comprising a node that represents the entity and a set of nodes that represents the set of categories.
26. The system of claim 1, wherein the code is further executable by the processor to cause the processor to perform: identifying a set of glossaries, each glossary associated with a category in the set of categories and comprising a set of (i) words and (ii) corresponding glossary word scores that each represents the probability that a given content item is related to 6 the category when the content item contains the word associated with the glossary word score.
7…identifying a set of glossaries, each glossary associated with a category in the set of categories and comprising a set of (i) words and (ii) corresponding glossary word scores that each represents the probability that a given content item is related to the category when the content item contains the word associated with the glossary word score...
Claims 27 A system comprising: a processor; and a memory storing code stored therein for determining a relatedness of content items to categories, wherein when executed the code causes the processor to perform operations comprising: 
pre-processing content to obtain information in the content, classify the content as pertaining to one or more categories based on the information, and organizing the content in terms of relevancy to categories; 
providing an affinity scoring manager for identifying a particular content item of the pre-processed content, 
a relevancy score associated with the particular content item, and a set of categories to which the particular content item is classified as related; 
providing a word score module for calculating a set of affinity scores that each represents a degree of relevancy between the particular content item and  a category in the set of categories, wherein (i) the calculating is based on probability values in a set of glossaries associated with the set of categories and (ii) each glossary associated with a particular category in the set of categories comprises a set of words and a corresponding set of glossary word scores that represent the probability values that a given content items are related to the particular category when the content items contain the word associated with the glossary word score; and providing a score calculator for calculating a weighted sum of the set of affinity scores based on degrees to which the set of categories is classified as related to the particular content item, wherein the affinity scoring manager is further for modifying the relevancy score associated with the particular content item based on the calculated set of affinity scores.
7. A non-transitory machine readable medium storing a program which when executed by a set of processing units determines a relatedness of content items to categories, the program comprising sets of instructions for: 

pre-processing content to obtain information in the content, classify the content as pertaining to one or more categories based on the information, and organizing the content in terms of relevancy to categories; 

identifying a particular content item of the pre-processed content, 
a relevancy score associated with the particular content item, and a set of categories to which the particular content item is classified as related; 
identifying a set of glossaries, each glossary associated with a category in the set of categories and comprising a set of (i) words and (ii) corresponding glossary word scores that each represents the probability that a given content item is related to the category when the content item contains the word associated with the glossary word score; based on the set of glossaries, calculating a set of affinity scores that each represents a degree of relevancy between the particular content item and a category in the set of categories; and modifying the relevancy score associated with the particular content item based on the calculated set of affinity scores.
Claim 29 The system of claim 27, wherein 

modifying the relevancy score associated with the particular content item comprises normalizing the relevancy score associated with the particular content item and the set of affinity scores.
9. The non-transitory machine readable medium of claim 7, wherein the set of instructions for modifying the relevancy score associated with the particular content item comprises a set of instructions for normalizing the relevancy score associated with the particular content item and the set of affinity scores.
Claim 30 The system of claim 27, wherein the set of categories is a set of industries
10. The non-transitory machine readable medium of claim 7, wherein the set of categories is a set of industries.
Claim 31 The system of claim 27, wherein the particular content item comprises a word that is identified as an entity.
11. The non-transitory machine readable medium of claim 7, wherein the particular content item comprises a word that is identified as an entity.
Claim 32 The system of claim 27, wherein the set of categories to which the particular content item is classified as related is based on a business web graph comprising a node that represents the entity and a set of nodes that represents the set of categories.
12. The non-transitory machine readable medium of claim 7, wherein the set of categories to which the particular content item is classified as related is based on a business web graph comprising a node that represents the entity and a set of nodes that represents the set of categories.
Claim 33 The system of claim 27, wherein the code is further executable by the processor to cause the processor to perform: identifying a set of glossaries, each glossary associated with a category in the set of  categories and comprising a set of (1) words and (11) corresponding glossary word scores that each represents the probability that a given content item is related to 6 the category when the content item contains the word associated with the glossary word score.
7…identifying a set of glossaries, each glossary associated with a category in the set of categories and comprising a set of (i) words and (ii) corresponding glossary word scores that each represents the probability that a given content item is related to the category when the content item contains the word associated with the glossary word score...


Basis for Non-Statutory Double Patenting
It is noted that the instant Application is directed to a system while the allowed claims are directed to a method and non-transitory machine readable medium.  Further, the claims from the allowed application differ from the instant claim by the nature of the nuance of the respective statutory categories, however, the instant claimed invention and the allowed claims recites steps that achieve the same expected results.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of the allowed claims as practiced by the instant claimed invention.

CONCLUSION
Claims 1, 21-27, and 29-33 would be allowable over the prior art if the above non-statutory double patenting rejection is overcome.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152
9/24/2022